Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 26-28, 30 and 43 are currently under examination. Claims 31, 37, 40-42 are withdrawn from consideration. Claims 1-25, 29, 32-36 and 38-39 have been cancelled. Claims 26 and 30 are amended. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph E. Wrkich on 02/22/2021.
The application has been amended the claims as follows:
31. (Canceled).
37. (Canceled).
Allowable Subject Matter
Claims 26-28, 30 and 40-43 are allowed.
The closest prior art is Nam et al. (Macromolecules, 2002, 35, 6760-6762).
Nam et al. teach ա-aluminum as an alkylation reagent having the structure as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, neither Nam et al. nor any prior arts of the record specifically teaches or suggests an aluminum vinyl-transfer agent having the formula as per applicant claims 26, 30 and 43. Therefore, the claims 26, 30 and 43 are allowed. As such, the dependent claims 27-28 and 40-42 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/               Primary Examiner, Art Unit 1732